EXAMINER’S COMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This notice of allowance is responsive to the preliminary amendment filed on 11/20/2018. As directed by the amendment, claims 1-12 have been amended and claims 13-20 have been added. Thus claims 1-20 are presently pending. 
Allowable Subject Matter
Claims 1-20 are allowed.
 Claims 1-20 have been renumbered in the order 1-6, 8, 7, 9, 10, 11, 15-17, 19, 18, 20 and 12-14 respectively. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to a method steps, system configured to and a non-transitory computer readable medium instructions that comprising inter alia, obtaining a reference image with gantry at a predetermined position, to provide the beam generator, imaging system and static component in reference position, rotating gantry relative to the static component, returning gantry to the predetermined position, obtaining a second image with gantry at the predetermined position and determining changes in relative position of the beam generator, imaging system and the static component, based on difference in a position of the static component in the reference image and the second image. This specific technique of determining changes in relative position of the beam generator, imaging system and static component based on difference in position of the static component in the reference image and the second . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE N NGANGA whose telephone number is (571)270-7393.  The examiner can normally be reached on Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BONIFACE N NGANGA/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        March 10, 2021123